Citation Nr: 0014322	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-15 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for pansinusitis.

5.  Entitlement to service connection for a rash.

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a left foot 
condition.

9.  Entitlement to service connection for neck pain.

10.  Entitlement to service connection for mid back pain.

11.  Entitlement to service connection for left hip pain.

12.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1994 until April 
1998.  Her claims comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Caroline.  The case has since been 
transferred to the RO in Cleveland, Ohio. 


REMAND

The record discloses that a remand in necessary before the 
Board can decide the issues on appeal.  As noted in the 
Introduction, the veteran's claims were initiated at the RO 
in Winston-Salem, North Carolina.  In a VA Form 9 (Appeal to 
Board of Veterans' Appeals) dated in August 1999, the veteran 
indicated that she relocated to Ohio, and requested a hearing 
before a member of the Board sitting at the local RO.  On 
that Form 9, it appears that the veteran was also requesting 
that further action on her appeal be postponed until she 
relocated to her spouse's next duty station in South 
Carolina.  As a result, the case was referred to the RO in 
Cleveland.  That RO then notified the veteran by a March 2000 
letter that she had been scheduled to appear at a Board 
hearing on April 11, 2000.  However, the veteran failed to 
appear at that time.  In correspondence dated in May 2000, 
the veteran explained that she now lived in South Carolina 
and wished to appear at a Board hearing at the RO in 
Columbia, South Carolina.

In view of the foregoing, this case his hereby REMANDED to 
the RO for the following action:

The RO should take all necessary steps 
to schedule the veteran for a hearing 
before a member of the Board at the 
local Regional Office in Columbia, 
South Carolina, as soon as practicable.  
The veteran should be notified at her 
current address. 

Once the veteran has been afforded the requested hearing, or 
in the event that she withdraws her hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  No action is required of the 
veteran until she is notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




